Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 11/9/2022. As directed by the amendment, claims 1-4, 8-11, 13-17 have been added and no claims have been added or canceled. Thus, claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 17, the limitation “inflating the cuff and pressing the at least one light emitter directly or indirectly against the skin of the body part” (ln.16-17, emphasis added) is contradictory to the earlier limitation of “the cover layer configured to prevent direct contact between the at least one light emitter and the skin of the body part of the user” (ln. 12-14). For the purposes of examination, the claim will be interpreted as requiring the at least one light emitter to be indirectly against the skin of the body part.
	The remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 8, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Detaboada (WO 2018/026680) in view of Leclerc et al (2007/0208395).
	Regarding claim 1, Detaboada discloses a light therapy system (Figs. 28-29, systems 400 and 500) comprising: a pressure cuff system comprising a cuff that is positionable on or near a body part of a user (Figs. 28-29, device bodies 410 and 510 are sleeves or cuffs that are positionable on a limb of a user) and that are configured to receive pressurized air to selectively pressurize and depressurize the cuff (Pg. 24, ln. 7-13, discloses that bodies 410 and 510 define one or more chambers that may be pressurized by a fluid such as air or water); a light emitting system comprising at least one light emitter (Figs. 28-29, light therapy systems 420, 520, and 522 have at least one light emitter), the at least one light emitting member being controllably powerable (Pg. 3, ln. 6-8, discloses that a controller system provides control signals to control (i.e. power) the light source), wherein the light emitting system is positionable on an interior surface of the cuff such that the at least one light emitter is configured to direct light onto the body part (Pg. 24, ln. 26-28, discloses that the light therapy systems 420, 520, and 522 may be coupled to an inner wall surface of the devices bodies 410 and 510 to abut the user’s body part), and wherein the at least one light emitter has a light emitting surface (Figs. 28-29, light therapy systems 420, 520, and 522 must have some surface that emits light).
	Detaboada does not disclose that the light emitting members of the embodiments of Figures 28-29 comprise: (1) a supporting structure and at least one spacer positioned between the supporting structure and each of the at least one light emitter, such that each of the at least one space is aligned with one of the at least one light emitter, and a cover layer disposed over a side of the at least one light emitter opposite the at least one space and in contact with the supporting structure, the cover layer configured to prevent direct contact between the at least one light emitter and the skin of the body part of the user, or (2) that the light emitting surface is a sufficient height from the supporting structure such that the light emitting surface is configured to be pressed into the skin and into a fatty layer of the body part when the cuff is pressurized.
	However, Leclerc teaches a phototherapy device (Fig. 1, radiation applicator 100) that can be integrated into a wrap or cuff ([0135] discloses that the phototherapy device can be used as a cuff or a wrap; see Figs. 9A-9C), wherein the phototherapy device comprises a light emitting system (Fig. 5B depicts an example of a radiation source 500 that might be used in the system), wherein the light emitting system comprises a supporting structure (Fig. 5B header 516), at least one light emitter (Fig. 5B, radiation source 502), and at least one spacer positioned between the supporting structure and each of the at least one light emitter (Fig. 5B, mount 514 is positioned between the header 516 and the radiation source 502; see [0115]) such that each of the at least one spacer is aligned with one of the at least one light emitter (Fig. 5B, mount 514 is aligned with the radiation source 502). Leclerc additionally teaches a cover layer disposed over a side of the at least one light emitter opposite the at least one spacer and in contact with the supporting structure (Fig. 5B, patient interface 512 and spectral conditioner 550 form a cover layer that is located over a side of the radiation source 502 opposite the mount 514. Spectral conditioner 550 additionally contacts the support header 516), the cover layer configured to prevent direct contact between the at least one light emitter and the skin of the body part of the user (Fig. 5B, patient interface 512 and spectral conditioner 550 provide material between the radiation source 502 and the skin of the user). Additionally, Leclerc teaches that the radiation source is located at a height from the supporting structure, wherein the radiation source would be pressed into the skin and fatty layer of the body part during use (Fig. 5B, radiation source 502 is located a height from the header 516).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting system(s) of Detaboada to have a supporting structure, at least one light emitter, a spacer between the supporting structure and the light emitter, and a cover layer disposed over a side of the light emitter opposite the spacer while still in contact with the supporting structure as taught by Leclerc. Leclerc teaches that such a radiation applicator may have good heat sink properties ([0109] discloses mount 514 as making a good heat sink that extends the life of the light source 502), mechanical protection for the light source ([0112] discloses that the header 516 may protect light source 502 and mount 514 from being separated), light conditioning ([0116] discloses that spectral conditioner/cover 550 not only protects the light source 502, but also conditions the light radiation), among other advantages. The modified device of Detaboada would have the light emitting surface of light source 502 as being a sufficient height from the supporting structure to press into the tissue of the user (Fig. 5B depicts such a height different; [0143] discloses that the thickness “h” of the light delivery element can be 1 cm).
	Regarding claim 2, the modified light therapy system of Detaboada has the height of the light emitting surface as at least about 3 mm (Leclerc, [0143], discloses that the thickness of the light delivery element can be 1 cm).
	Regarding claim 3, the modified light therapy system of Detaboada has the light emitter comprising a plurality of arrays of light emitters, each associated with a different muscle group of the body part (Detaboada, Fig. 29, depicts two light therapy systems 520 and 522, wherein these two light therapy systems would be placed at different muscle groups of the body part).
	Regarding claim 4, the modified light therapy system of Detaboada has the supporting structure and the at least one light emitter on a liner (Leclerc, Fig 5B, substrate 504 is a liner on which header 516, mount 514, and light source 502 are attached), the liner being removably attachable to the interior surface of the cuff (Leclerc, [0075], discloses that the substrate can be attached to a bandage or a wrap, wherein the substrate would be attached to the inside of the bandage or wrap such that light radiates towards the body part of the user).
Regarding claim 8, Detaboada discloses a light therapy system (Figs. 28-29, systems 400 and 500) comprising: a pressure cuff system comprising a cuff that is positionable on or near a body part of a user (Figs. 28-29, device bodies 410 and 510 are sleeves or cuffs that are positionable on a limb of a user) and that are configured to receive pressurized air to selectively pressurize and depressurize the cuff (Pg. 24, ln. 7-13, discloses that bodies 410 and 510 define one or more chambers that may be pressurized by a fluid such as air or water); a light emitting member comprising at least one light emitter (Figs. 28-29, light therapy systems 420, 520, and 522), wherein the at least one light emitter is positionable on an interior surface of the cuff such that the at least one light emitter is configured to direct light onto the body part (Pg. 24, ln. 26-28, discloses that the light therapy systems 420, 520, and 522 may be coupled to an inner wall surface of the devices bodies 410 and 510 to abut the user’s body part); and a controller capable of controllably powering the at least one light emitter (Pg. 3, ln. 6-8, discloses a controller system configured to provide control signals to control the light source), wherein the controller is configured to adjust the intensity or duration of the light directed onto the body part in response to an input or measurement related to a condition of the body part (Pg. 25, ln. 14-18, discloses that the light therapy may be modulated based on physiological sensors that are in communication with a controller system 430 or 530. Modulation of light therapy must involve adjustment of either duration or intensity).
Detaboada does not disclose that the light emitting members of the embodiments of Figures 28-29 comprise: a supporting structure and at least one spacer positioned between the supporting structure and each of the at least one light emitter, such that each of the at least one space is aligned with one of the at least one light emitter, and a cover layer disposed over a side of the at least one light emitter opposite the at least one space and in contact with the supporting structure, the cover layer configured to prevent direct contact between the at least one light emitter and the skin of the body part of the user.
However, Leclerc teaches a phototherapy device (Fig. 1, radiation applicator 100) that can be integrated into a wrap or cuff ([0135] discloses that the phototherapy device can be used as a cuff or a wrap; see Figs. 9A-9C), wherein the phototherapy device comprises a light emitting system (Fig. 5B depicts an example of a radiation source 500 that might be used in the system), wherein the light emitting system comprises a supporting structure (Fig. 5B header 516), at least one light emitter (Fig. 5B, radiation source 502), and at least one spacer positioned between the supporting structure and each of the at least one light emitter (Fig. 5B, mount 514 is positioned between the header 516 and the radiation source 502; see [0115]) such that each of the at least one spacer is aligned with one of the at least one light emitter (Fig. 5B, mount 514 is aligned with the radiation source 502). Leclerc additionally teaches a cover layer disposed over a side of the at least one light emitter opposite the at least one spacer and in contact with the supporting structure (Fig. 5B, patient interface 512 and spectral conditioner 550 form a cover layer that is located over a side of the radiation source 502 opposite the mount 514. Spectral conditioner 550 additionally contacts the support header 516), the cover layer configured to prevent direct contact between the at least one light emitter and the skin of the body part of the user (Fig. 5B, patient interface 512 and spectral conditioner 550 provide material between the radiation source 502 and the skin of the user). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting system(s) of Detaboada to have a supporting structure, at least one light emitter, a spacer between the supporting structure and the light emitter, and a cover layer disposed over a side of the light emitter opposite the spacer while still in contact with the supporting structure as taught by Leclerc. Leclerc teaches that such a radiation applicator may have good heat sink properties ([0109] discloses mount 514 as making a good heat sink that extends the life of the light source 502), mechanical protection for the light source ([0112] discloses that the header 516 may protect light source 502 and mount 514 from being separated), light conditioning ([0116] discloses that spectral conditioner/cover 550 not only protects the light source 502, but also conditions the light radiation), among other advantages. 
Regarding claim 14, the modified light therapy system of Detaboada has the light light therapy system comprising a plurality of arrays of light emitters, each associated with a different muscle group of the body part (Detaboada, Fig. 29, depicts two light therapy systems 520 and 522, wherein these two light therapy systems would be placed at different muscle groups of the body part).
Regarding claim 16, the modified light therapy system of Detaboada has the supporting structure and the at least one light emitter on a liner (Leclerc, Fig 5B, substrate 504 is a liner on which header 516, mount 514, and light source 502 are attached), the liner being removably attachable to the interior surface of the cuff (Leclerc, [0075], discloses that the substrate can be attached to a bandage or a wrap, wherein the substrate would be attached to the inside of the bandage or wrap such that light radiates towards the body part of the user).
Regarding claim 17, Detaboada discloses a method of providing light therapy (Figs. 28-29, systems 400 and 500 are configured to provide light therapy via light therapy systems 420, 520, and 522), the method comprising: providing a pressure cuff system comprising a cuff that is positionable on or near a body part of a user (Figs. 28-29, device bodies 410 and 510 are sleeves or cuffs that are positionable on a limb of a user) and that is configured to receive pressurized air to selectively pressurize and depressurize the cuff (Pg. 24, ln. 7-13, discloses that bodies 410 and 510 define one or more chambers that may be pressurized by a fluid such as air or water); providing a light emitting system comprising at least one light emitter (Figs. 28-29, light therapy systems 420, 520, and 522), the at least one light emitter being controllably powerable (Pg. 25, ln. 14-18, discloses that the light therapy may be modulated based on physiological sensors that are in communication with a controller system 430 or 530); positioning the cuff on or near the body part (Pg. 24, ln. 28, discloses that the device bodies abut the user’s body part); inflating the cuff and pressing the at least one light emitter directly or indirectly against the skin of the body part (Pg. 24, ln. 7-10, discloses that one or more chambers of the device bodies 410 and 510 may be pressurized with air. Pg. 24, ln. 26-28, discloses that the light therapy systems 420, 520, and 522 would be adjacent the user’s body part); determining the intensity or duration of light to be applied from the at least one light emitter to the body part in relation to a condition of the body part (Pg. 25, ln. 14-18, discloses that the light therapy may be modulated based on physiological sensors that are in communication with a controller system 430 or 530. Modulation of light therapy must involve adjustment of either duration or intensity); and powering the at least one light emitter so that the light is applied to the body part at the determined intensity or duration (Pg. 25, ln. 14-18, discloses that the controller systems 430 or 530 modulate (i.e. power) the light therapy based on signals from the physiological sensors).
Detaboada does not disclose that the light emitting systems of the embodiments of Figures 28-29 comprise: a supporting structure and at least one spacer positioned between the supporting structure and each of the at least one light emitter, such that each of the at least one space is aligned with one of the at least one light emitter, and a cover layer disposed over a side of the at least one light emitter opposite the at least one space and in contact with the supporting structure, the cover layer configured to prevent direct contact between the at least one light emitter and the skin of the body part of the user.
However, Leclerc teaches a phototherapy device (Fig. 1, radiation applicator 100) that can be integrated into a wrap or cuff ([0135] discloses that the phototherapy device can be used as a cuff or a wrap; see Figs. 9A-9C), wherein the phototherapy device comprises a light emitting system (Fig. 5B depicts an example of a radiation source 500 that might be used in the system), wherein the light emitting system comprises a supporting structure (Fig. 5B header 516), at least one light emitter (Fig. 5B, radiation source 502), and at least one spacer positioned between the supporting structure and each of the at least one light emitter (Fig. 5B, mount 514 is positioned between the header 516 and the radiation source 502; see [0115]) such that each of the at least one spacer is aligned with one of the at least one light emitter (Fig. 5B, mount 514 is aligned with the radiation source 502). Leclerc additionally teaches a cover layer disposed over a side of the at least one light emitter opposite the at least one spacer and in contact with the supporting structure (Fig. 5B, patient interface 512 and spectral conditioner 550 form a cover layer that is located over a side of the radiation source 502 opposite the mount 514. Spectral conditioner 550 additionally contacts the support header 516), the cover layer configured to prevent direct contact between the at least one light emitter and the skin of the body part of the user (Fig. 5B, patient interface 512 and spectral conditioner 550 provide material between the radiation source 502 and the skin of the user). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting system(s) of the method of Detaboada to have a supporting structure, at least one light emitter, a spacer between the supporting structure and the light emitter, and a cover layer disposed over a side of the light emitter opposite the spacer while still in contact with the supporting structure as taught by Leclerc. Leclerc teaches that such a radiation applicator may have good heat sink properties ([0109] discloses mount 514 as making a good heat sink that extends the life of the light source 502), mechanical protection for the light source ([0112] discloses that the header 516 may protect light source 502 and mount 514 from being separated), light conditioning ([0116] discloses that spectral conditioner/cover 550 not only protects the light source 502, but also conditions the light radiation), among other advantages. 
6.	Claims 5-6, 9-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Detaboada in view of Leclerc, as applied to the rejections of claims 1, 8, and 17 above, and further in view of Robins et al (2007/0129776).
	Regarding claims 5 and 11, the modified light therapy system of Detaboada has physiological sensors capable of measuring a property of the body part (Pg. 25, ln. 14-17, discloses that physiological sensors are configured to send signals to the controller system of the device for modulating the light therapy).
	The modified light therapy system of Detaboada does not have the physiological sensors including a photometer.
	However, Robins teaches an external wearable light therapy system (Fig. 5C, therapy system 500) comprising a light emitting system (Fig. 5C, light emitting system 122) and a plurality of detectors that are communicatively coupled to a controller (Fig. 5C, detectors 527 are coupled to controller 114. See [0198]. These detectors can be photometers ([0198] discloses the detectors 527 as optical detectors), wherein these detectors can measure a property of the body part, such as skin color ([0201]) or body fat ([0203]). The control system is configured to control the light emitting system based on this sensed data ([0099] and [0204]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified light therapy system of Detaboada to have a photometer for measuring properties of the body part (such as skin color or body fat) as taught by Robins to have a feedback loop that allows the controller to modulate the light therapy based on the measured properties.
	Regarding claim 6 and 12, the modified device of Detaboada (as modified in the rejection of claim 5 above) has a photometer positionable on the interior surface of the cuff (Robin, Fig. 5C, detector 527 is located on an interior surface of the sleeve 500).
	Regarding claim 9, the modified device of Detaboada does not have the controller configured to adjust the intensity or the duration of the light in response to a thickness of the fat layer of the body part.
	However, Robin teaches an external wearable light therapy system (Fig. 5C, therapy system 500) comprising a light emitting system (Fig. 5C, light emitting system 122) and a plurality of detectors that are communicatively coupled to a controller (Fig. 5C, detectors 527 are coupled to controller 114. See [0198]. These detectors can sense the thickness of fat layers, wherein the controller modulates the light emitting system based on the sensed fat layers ([0203]-[0204]). The adjustment by the controller includes the duration and the intensity of the light emitting system ([0199]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the controller of the modified device of Detaboada to adjust the intensity or duration of the light in response to the thickness of the fat layer as taught by Robin to tailor the light therapy treatment to the body properties of the user.
	Regarding claim 10, the modified device of Detaboada does not have the controller configured to adjust the intensity or the duration of the light in response to a skin color of the body part.
	However, Robin teaches an external wearable light therapy system (Fig. 5C, therapy system 500) comprising a light emitting system (Fig. 5C, light emitting system 122) and a plurality of detectors that are communicatively coupled to a controller (Fig. 5C, detectors 527 are coupled to controller 114. See [0198]. These detectors can sense the skin color of the body part, wherein the controller modulates the light emitting system based on the skin color ([0201]). The adjustment by the controller includes the duration and the intensity of the light emitting system ([0199]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the controller of the modified device of Detaboada to adjust the intensity or duration of the light in response to the skin color of the body part as taught by Robin to tailor the light therapy treatment to the body properties of the user.
	Regarding claim 13, the modified device of Detaboada has the photometer configured to generate a signal in relation to the thickness of the fat layer of the body part (Robin, [0203]-[0204], discloses measuring the body fat percentages and determining the resistance of the body tissue based on the detectors 527).
	Regarding claim 15, the modified device of Detaboada does not have a plurality of photometers and wherein the controller is configured to adjust the intensity or duration of the light in response to a signal from the photometers, wherein the photometer generates a signal in relation to the thickness of the fat layer of the body part or the transmissivity of the body part, wherein the light emitter comprises a plurality of arrays of light emitters, each associated with a different muscle group of the body part, and wherein each photometer is positionable on the interior surface of the cuff in proximity to a respective array.
	However, Robins teaches an external wearable light therapy system (Fig. 5C, therapy system 500) comprising a light emitting system (Fig. 5C, light emitting system 122) and a plurality of detectors that are communicatively coupled to a controller (Fig. 5C, detectors 527 are coupled to controller 114. See [0198]. These detectors can be photometers ([0198] discloses the detectors 527 as optical detectors), wherein these detectors can measure a property of the body part, such as skin color ([0201]) or body fat ([0203]). The control system is configured to control the intensity or duration of the light emitting system based on this sensed data ([0099], [0199], and [0204]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified light therapy system of Detaboada to have a plurality of photometers for measuring properties of the body part (such as skin color or body fat) as taught by Robins to have a feedback loop that allows the controller to modulate the light therapy based on the measured properties. The modified device would have a photometer at each of the light therapy systems 520 and 522 of Detaboada, wherein the photometers and light therapy systems would be positioned on the interior surface of the cuff (Detaboada, Pg. 24, ln. 26-28, discloses the light therapy systems 520 and 522 as coupled to an inner wall surface of the device body 510).
	Regarding claim 18, the modified method of Detaboada does not have the condition of the body part is the thickness of a fat layer of the body part or a skin color of the body part.
	However, Robins teaches an external wearable light therapy system (Fig. 5C, therapy system 500) comprising a light emitting system (Fig. 5C, light emitting system 122) and a plurality of detectors that are communicatively coupled to a controller (Fig. 5C, detectors 527 are coupled to controller 114. See [0198]. These detectors can be photometers ([0198] discloses the detectors 527 as optical detectors), wherein these detectors can measure a property of the body part, such as skin color ([0201]) or body fat ([0203]). The control system is configured to control the light emitting system based on this sensed data ([0099] and [0204]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified light therapy system of Detaboada to have a photometer for measuring properties of the body part (such as skin color or body fat) as taught by Robins to have a feedback loop that allows the controller to modulate the light therapy based on the measured properties.
	Regarding claim 19, the modified method of Detaboada (as modified in the rejection of claim 18 above) uses a photometer to measure the condition of the body part and uses the measurement to determine the intensity of duration of the light ([0198]-[0199] discloses the detectors 527 and the controller 114 working to determine the duration and intensity of the light treatment based on the condition of the body part (e.g. fat layer or skin color)).
	Regarding claim 20, the modified method of Detaboada has the photometer as position on the interior surface of the cuff (Robin, Fig. 5, depicts the detectors 527 on an inner surface of the cuff. In the modified device, the detectors 527 of Robin would be placed near the light therapy systems 420, 520, or 522 of Robin, which is also located on the interior surface of the cuff).
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Detaboada in view of Leclerc, as applied to the rejection of claim 1 above, and further in view of Geurts et al (2017/0113063).
	Regarding claim 7, the modified device of Detaboada does not have the cuff as integrated into a chair.
	However, Geurts teaches a phototherapy device comprising a patch or sleeve (Fig. 3a) that may be an integrated part of a massage chair ([0030]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Detaboada to be an integrated part of a massage chair as taught by Geurts in order to provide the light and compression therapy in a convenient manner to a user who is in a relaxed state.
Response to Arguments
8.	Applicant’s arguments filed 11/9/2022 on Pages 10-11 with respect to claim 17 and regarding Detaboada not disclosing the claimed structure of the light emitting system have been considered, but are moot in view of the new grounds of rejection presented above in this office action. The newly applied reference of Leclerc teaches the claimed structure of the light emitting system.
9.	Applicant’s arguments filed 11/9/2022 on Pages 11-16 with respect to claims 1 and 8 (and their depending claims) and regarding the prior art not disclosing the claimed structure of the light emitting system have been considered, but are moot in view of the new grounds of rejection presented above in this office action. The newly applied reference of Leclerc teaches the claimed structure of the light emitting system.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785